Citation Nr: 1530348	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  12-04 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from January 1983 to February 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska that denied the Veteran's claim of entitlement to service connection for a lumbar back strain.

In July 2012, a Travel Board hearing was held at the RO before the undersigned.  A transcript from that hearing is included in the evidence of record.  Thereafter, the Board remanded the case for additional development in July 2014.  The case has now been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the appellant had a chronic lumbar spine disorder during his active military service.

2.  Arthritis of the thoracolumbar spine was not objectively shown within one year after the appellant's discharge from active military service.

3.  The preponderance of the evidence is against a finding that there is any relationship between any current lumbar spine disorder and the appellant's active military service, or any service-connected disability.  



CONCLUSION OF LAW

The criteria for the establishment of service connection for a lumbar spine disorder, on theories of entitlement including direct, presumptive, secondary and aggravation, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appellant submitted his service connection claim in March 2010.  The RO provided notice to the appellant regarding what information and evidence is needed to substantiate a claim for service connection, and what information and evidence must be submitted by the claimant, and what evidence VA would obtain in an April 2010 letter.  The letter informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  Moreover, a medical opinion was obtained and the appellant was afforded the opportunity to submit additional argument.  The appellant was also afforded the opportunity to testify before the Board.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act (VCAA), the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues).  Neither the Veteran nor his representative has alleged any prejudicial or harmful error in the notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Notice addressing disability ratings and effective dates was also provided to the appellant in the April 2010 RO letter.  Furthermore, the appellant's service connection claim has been readjudicated - most recently in a February 2015 SSOC.  Mayfield, 444 F.3d at 1333. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's service medical treatment records have been included in the claims file and reviewed.  VA treatment records have been associated with the claims file and reviewed.  The appellant was afforded VA medical examinations in May 2010, and January 2015.  The RO sought to obtain private medical treatment records, but the appellant failed to provide information about his private treatment sources or return signed release forms as requested of him by the RO in September 2014.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the May 2010 and January 2015 VA medical examinations were conducted by health care professionals, and the associated reports reflect review of the appellant's prior medical history and records.  The VA examination reports included etiologic opinions and demonstrated objective evaluations.

The Board finds that the May 2010 and January 2015 VA medical examination reports were each sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that either report was in any way incorrectly prepared or that the VA examiner failed to address the pertinent criteria for service connection.  As a result, the Board finds that additional development by way of another examination or medical opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The appellant did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

A remand from the United States Court of Appeals for Veterans Claims (Court) or the Board confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The directives of the July 2014 Board remands have been substantially fulfilled.  The appellant's VA records have been added to the claims file and he was afforded a VA medical examination.  In addition, the RO sought to obtain private medical treatment records, but the appellant failed to provide information about his private treatment sources or return signed release forms as requested of him by the RO in September 2014.  Therefore, clarification from the appellant's private physician concerning his medical opinion could not be obtained.  

The appellant was provided with notice as to the medical evidence needed for service connection, and the assistance VA would provide.  With respect to the possible existence of outstanding private medical records, the appellant has not indicated that any are available or provided signed medical releases.  In summary, it therefore appears that all obtainable evidence identified by the appellant relative to his low back claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  All relevant facts with respect to claim addressed in the decision below have been properly developed.  

Therefore, there is no duty to assist that was unmet, and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

The appellant is seeking service connection for a lumbar spine disorder he contends is due to an injury incurred during his military service in 1985.  He maintains that his current lumbar spine degenerative disc disease (DDD) and degenerative joint disease (DJD) are related to an in-service incident wherein he jabbed his lower back with the flash suppressor of his M-16 during a fall.  He further contends that the current DJD and DDD are related to his participation in a four-day 100-mile march in 1984.  In his July 2011 notice of disagreement (NOD), the appellant wrote that the M-16 flash suppressor jammed into his spine right where he had had pain from the 100-mile march.  He also stated that he has had continuous ever-increasing problems in the same spot on his spine that started in service.

The appellant testified at his July 2012 Travel Board hearing that he was treated in service for the low back injury and that he did not have access to health care after service.  He said that the first time that he sought treatment after service was in Prague in 1993, when his back was really hurting him.  The appellant also stated that he next sought treatment in 2004, when he was in Brazil.  He further testified that he was unable to obtain records from either visit.

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (such as arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

When a veteran is found not to be entitled to a legal presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Review of the appellant's service medical treatment records reveals that he underwent a marching physical for the Nijmegen March in June 1984.  In March 1985, the appellant underwent a periodic examination; his clinical evaluation, including for the spine, was normal.  A May 1985 entry states that the appellant sought treatment for a sudden onset of pain, mid-back, more to the right side, three days prior.  The clinical assessment was a muscle sprain of the lower back.  The appellant did not have a service separation examination.

In his March 2010 VA Form 21-526, the appellant sought service connection for chronic pain in his upper back.

The appellant was afforded a VA medical examination in May 2010; the examining physician reviewed the appellant's claims file and medical records.  The appellant reported that the pain was in his lower back and not in his upper back.  He again described falling backward in full combat gear with an M-16 and hitting his back.  He also reported going to sick call in May 1985 for back pain after putting up heavy tents.  The appellant did not recall any specific problems with his back that limited his military service.  He described the course of the condition since its onset as intermittent with remissions and said the pain was in the mid-lumbar area.  On physical examination, there was objective evidence of pain with repetitive motion.  Radiographic examination revealed mild spondylosis and minimal degenerative changes on the inferior aspect of the sacroiliac joints; the heights of the vertebral bodies and the heights of the disc spaces were preserved.  The examiner rendered a diagnosis of lumbar back strain and intermittent muscle spasm.  The examiner opined that it was less likely than not that that the current findings were related to service because if the in-service injury had been severe enough to cause chronic pain, more radiographic findings, such as evidence of an old vertebral fracture or disc space narrowing, would be expected to be present but the appellant did not have any such findings.  

Review of the appellant's VA treatment records indicate that he came to establish care at VA in May 2010.  His main complaint was bilateral knee pain; he also complained of left upper extremity pain.  However, the appellant did not mention any problems with his back.  The report of a June 2010 orthopedic consultation indicates that the appellant did not mention any back pain.  In September 2011, the appellant reported during his annual examination that he had recently been experiencing back pain.  In December 2011, the appellant was diagnosed with a sprain of the lower back after he fell on some ice and landed flat on his back.  Radiographic examination did not reveal any fractures but did reveal slight joint space narrowing at L5-S1.  The impression was slight DDD at L5-S1.  An October 2013 orthopedics note indicates that the appellant reported a long history of low back pain.  In December 2013, diagnoses of lumbosacral neuritis and disc degeneration were noted.

A July 2011 work note from a private anesthesiologist states that the appellant had a disc protrusion at L5/S1.  The doctor indicated that, from what he could tell, the appellant's symptoms were the same in character and location as those from his initial injury in 1984.  However, the doctor did not state whether or not he reviewed the appellant's service medical treatment records.  In addition, the doctor did not explain how he determined that the protruding disc was related to some incident in 1984, versus the development of the disc protrusion at some other time in the intervening 25-plus years.  

The appellant was afforded another VA medical examination in January 2015; the examiner reviewed the appellant's electronic file and his VA treatment records.  When asked about the area of the 1984 injury, the appellant pointed to the T12-L1 area of his spine.  The examiner noted that the appellant had post-service records of treatment in the area of L5-S1, but there was no evidence of any treatment for pain in the T12-L1 area.  The examiner referred to the July 2011 private doctor statement about the appellant's symptoms being the same in character and location as the 1984 injury.  After reviewing the records and examining the appellant, the examiner rendered a diagnosis of DDD at L5-S1.  The examiner opined that the appellant's current low back condition was not the result of the in-service injury.  The examiner based the opinion on the fact that the appellant specifically stated that the injury was in the area of T12-S1 and the fact that the appellant did not have any diagnosed pathology at T12-S1.

The foregoing evidence shows that the appellant was treated on one occasion for mid-back pain in service and that he has reported an in-service injury at the area of T12-L1 where he does not currently have any diagnosed pathology.  In addition, there is no evidence, apart from the appellant's statements, suggesting that he manifested arthritis to any degree within one year of his discharge from service.  The first radiographic evidence of DJD is found in the May 2010 VA examination report which described mild degenerative changes on the inferior aspect of the sacroiliac joints.  The first radiographic evidence of lumbar spine DDD is found in the private radiology report of July 2011, which described the presence of a disc protrusion at L5-S1.  However, radiographic examination accomplished in May 2010 had shown preserved disc spaces while radiographic examination accomplished in December 2011 showed only slight joint space narrowing at L5-S1.

The appellant has presented no corroborating evidence to establish a continuity of symptomatology of a low back disorder since service.  The earliest medical evidence demonstrating any diagnosed back disorder post-service is found in the July 2011 private medical records describing the presence of a disc protrusion at L5-S1, which is approximately 25 years after the appellant was discharged from active service.  The appellant himself has been inconsistent in describing the location of his back problem; in his March 2010 application for benefits, he said the pain was in his upper back and during his January 2015 VA examination, he specified the T12-L1 segment but during his May 2010 VA examination, he reported the pain was in his lower back and not his upper back.  Such inconsistency undermines the veracity of the statements.  Accordingly, the Board finds the appellant's statements asserting symptomatology in the lower back since service lack credibility.

The Court has indicated that the absence of any medical records of a diagnosis or treatment for years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that a veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (which stipulates that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  While the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In addition, there is no clinical evidence to support the conclusion that any chronic disorder resulted from the 1984 mid-back pain complaint.  While the appellant has contended that he experienced low back pain in service and after service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Board notes that the appellant is service-connected for patellofemoral chondromalacia of each knee.  Here, he has not contended that his back disorder is related to his knees in any way.  In addition, there is nothing in the evidence of record to indicate that it is at least as likely as not that the appellant's currently diagnosed lumbar spine DDD or DJD is causally related in any way to the service-connected bilateral patellofemoral chondromalacia.  

The Board has considered the July 2011 statement by a private physician that the appellant's protruding disc at L5-S1 is related to the 1984 injury.  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the determinations of the March 2010 and January 2015 VA examiners indicating that the appellant's current lumbar spine pathology was not caused by any incident of service to be more probative and persuasive than the July 2011 private medical opinion of record.  Those VA findings and opinions were based on a thorough and detailed examination of the claims file and were supported by adequate and persuasive rationales.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  In this case, the private medical opinion includes no reference to the contrary contemporaneous evidence of record to include the service medical treatment records, VA treatment records or the May 2010 VA x-ray report.  

Although a physician can render a current diagnosis based on examination of a claimant, without a thorough review of the record, a medical opinion regarding etiology if based on facts reported by the claimant can be no better than the facts alleged by the claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  The Board observes that, without a review of the claims file in this case, the private physician was unable to review all of the appellant's service medical treatment records or the appellant's medical history from 1986 to 2011, and thereby provide a fully informed opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Particularly when the contemporaneous evidence of record paints a different picture of the appellant's physical condition at the time in question.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, or based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Given these circumstances, the private medical opinion dated in July 2011, has little probative value in this matter.

After consideration of the entire record and the relevant law and cases, the Board finds that the appellant's claimed low back disorder is not related to his active service.  While it is apparent that the appellant does suffer from lumbar spine DDD and DJD, the medical evidence of record as a whole supports the proposition that there is no etiological relationship between the origin and/or severity of any such pathology and his service.  The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive, secondary or aggravation) to indicate that the claimed disorders were incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, supra (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  

The Board has considered the appellant's statements and sworn testimony asserting a nexus between his currently-diagnosed lumbar spine DDD and DJD and his military service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  However, musculoskeletal pathology requires specialized training for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  Furthermore, x-ray findings are necessary for a diagnosis of DDD or DJD or arthritis; such testing requires specialized equipment and training and is therefore not susceptible to lay opinions.  Therefore, the Board cannot give decisive probative weight to the opinions of the appellant about the origins of his claimed lumbar spine pathology because he is not qualified to offer such opinions.  As noted above, the appellant's lay statements may be competent to support his claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan, both supra.  Thus, he is competent to say that he had low back pain while in service and now, but he does not have the expertise to state that there is a relationship between his service or his service-connected disability and any current lumbar spine disorder; a medical opinion would be required.  See Davidson, supra.  The same holds true for the appellant's representative.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant or his representative as to the etiology of his claimed lumbar spine pathology because they are not qualified with medical expertise to offer such opinions.  

To the extent that lay assertions are offered in an attempt to establish a medical finding of aggravation of the appellant's lumbar spine pathology by the service-connected right and left knee disabilities, such an attempt must fail.  The matter of aggravation of a disability is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Because neither the appellant nor his representative has been shown to be other than a layperson without the appropriate medical training and expertise, neither of them is competent to render a probative (persuasive) opinion on a medical matter.  Hence, the lay assertions in this regard have no probative value.

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the appellant's current lumbar spine pathology and his active service, including his service-connected right and left knee disabilities, despite his contentions to the contrary.  In that regard the Board finds substantially probative the May 2010 and January 2015 VA medical opinions undertaken specifically to address the matter on appeal.  These opinions were rendered after review of the appellant's claims file, including his service medical records; the opinions are clearly based on an accurate history.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that a physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a low back disorder, to include as secondary to service-connection disability and by way of aggravation.  As a result, the evidence is insufficient to support a grant of service connection for any low back disorder, including DDD and DJD.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's low back disorder claim.  Because the preponderance of the evidence is against the lumbar spine disorder service connection claim, the benefit of the doubt doctrine does not apply.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


